Citation Nr: 1724160	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-33 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 2001 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied entitlement to service connection for a right knee disability.


FINDING OF FACT

The Veteran does not have a right knee disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right knee disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in January 2009.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA and private medical records, and statements from the Veteran and his representative.  The July 2009 VA examination report reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of determining entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. Service Connection

	Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Because "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  "In the absence of proof of a present disability there can be no valid claim."  Brammer, supra. 

	Factual Background

The relevant medical evidence of record consists of the Veteran's service treatment records (STRs), private medical records, post-service VA treatment records, as well as report of a VA examination conducted in July 2009.  

STRs reflect that the Veteran underwent surgery in July 2003 for "removal of [a] screwdriver from [right] knee."  An annotation on the Veteran's separation examination performed in September 2005 reflects history of right knee surgical removal, which resolved "without sequelae."  Occasional residual knee pain was also noted.  Otherwise, STRs are negative for any complaints and/or treatment of, or diagnosis for right knee disability.

Private treatment records dated in July 2003 reflects that the Veteran sustained an impaled foreign object, i.e., screwdriver, to his right knee.  X-rays were performed and revealed a foreign object in the distal anterolateral right femur above the joint.  The object was embedded into the bone and could not be removed with hand pressure.  The physician noted that it is possible the screwdriver struck a "glancing blow to the patella."  The Veteran underwent surgery to remove the screwdriver.  During the procedure, the knee was fully examined.  The collateral and cruciate ligaments were noted as stable.  The right "knee was able to fully flex and fully extend."  Motor strength and sensation testing was also noted as normal.  

The report of the July 2009 VA examination documented the Veteran's complaints of bilateral knee pain and occasional swelling.  The Veteran admitted that he "can run three miles and after that his knees bother him."  The Veteran further reported discomfort "when the weather is cold."  He described his pain as 4 or 5 on a scale of 1 to 10, which may increase to 6 or 7 during flare-ups.  Flare ups occur "every day and it is produced by physical activities."  

Physical examination revealed a well-healed scar on the lateral aspect just left of the patella.  Gait was noted as normal.  Examination also revealed normal motor strength, i.e., 5/5, in the Veteran's right knee.  No swelling, effusion, or evidence of inflammation was noted.  McMurray's test, Lachman's test, and posterior/anterior Drawer test were all noted as negative, respectively.  Range of motion testing measured flexion to 132 degrees and extension to 0 degrees.  The examiner noted no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive testing.

X-rays of the knee were performed.  The x-ray reports were noted as normal and revealed "no significant abnormality."  The Veteran was diagnosed, in pertinent part, with "right knee status post stab injury and foreign body removal, sprain of knee."  The examiner opined that "it is less likely that the right knee is a result of his [in-service] injury."  The examiner explained that there is no evidence of chronicity in the Veteran's records.  

VA treatment records dated between March 2008 and May 2013 reflect general complaints of knee pain and stiffness produced by cold weather and physical activities.  For instance, treatment records dated in December 2009 document the Veteran's complaints of pain with sitting, standing, driving, and cold weather. The Veteran attributed his pain to "having to jog 32 miles at a time with a heavy backpack," as well as an episode of being stabbed in the right knee.  The Veteran further reported an "occasional feeling of knee buckling."  At that time, the examiner noted "decreased [range of motion in the knee,] and strength of surrounding musculature.  The Veteran's joints and gait were noted as normal.  Treatment records dated in March 2011 also reflect that the Veteran presented with complaints of knee pain.  At that time, the Veteran described his knee pain as 5 on a scale of 1 to 10, which is worse after prolonged standing.  Physical examination revealed no edema, erythema, ecchymosis, or effusion.  No heat or joint line tenderness on palpation was noted.  Laxity test and anterior/posterior drawer test were negative, respectively.  

	Analysis

After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed right knee disability.  The evidence simply does not show that such a condition is present.  In this regard, the Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for a right hand disability cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making this finding, the Board accords significant probative weight to the VA examination and opinion provided in July 2009.  The Board finds that the findings of the July 2009 VA examiner to be the most probative evidence of record as to whether the Veteran presently has the claimed disability.  

Here, x-rays of the knees conducted in July 2009 were noted as normal and revealed "no significant abnormality."  No swelling, effusion, or evidence of inflammation was noted.  McMurray's test, Lachman's test, and posterior/anterior Drawer test were all noted as negative, respectively.  These finding are consistent with the Veteran's service treatment records that reflected the Veteran's right knee problem resolved "without sequelae."  The Board acknowledges treatment record dated in December 2009, which noted "decreased [range of motion in the knee,] and strength of surrounding musculature."  However, the Board notes that no diagnosis was provided.  The July 2009 VA examiner had the benefit of considering the Veteran's decreased range of motion, but did not consider it clinically significant.  Notably, the Veteran's treatment records do not reflect (nor do the imaging studies support) any diagnosis of a right knee disability.  

The Board has considered the Veteran's own statements made in support of his claim, specifically, that he has a right knee disability that is related to military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing an insidious disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this case, the claimed right knee disability at issue involves an insidious process not readily observable.  As such, to the extent the Veteran is self-diagnosing disabilities of the knee, the Board finds his statements are not competent lay evidence.  Regardless, the probative medical evidence outweighs the Veteran's statements.  

Next, the Board does not dispute the Veteran's previous contentions that he experiences pain and stiffness in his right knee.  The Veteran is clearly competent to make these statements as they relate to observable symptomatology.  However, a symptom or a finding, such as pain and stiffness, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right knee disability.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for right knee disability is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


